UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 3, 2014 Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 001-35032 27-4107242 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 1043 E. Morehead Street, Suite 201, Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (704) 716-2134 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On January 3, 2014, Park Sterling Corporation (the “Registrant”), the holding company for Park Sterling Bank, issued a press release announcing it is entering the Virginia market with the hiring of two line of business executives and a seasoned commercial banking team based in the Greater Richmond region. Initial activities will be conducted through a loan production office while the company seeks the necessary facilities and regulatory approval to provide full banking services. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. ExhibitNo. ExhibitDescription Press Release dated January 3, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 3, 2014 PARK STERLING CORPORATION By: /s/ David L. Gaines David L. Gaines Chief Financial Officer EXHIBIT INDEX ExhibitNo. ExhibitDescription Press Release dated January 3, 2014.
